internal_revenue_service number release date index number -------------------------------------- -------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc psi b04 plr-113673-09 date date donor donor date date exempt trust non-exempt trust accountant x ----------------------- -------------------------- ------------------------- ------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------------------- - ----------------------------------------- ---- dear --------------------------- this is in response to your submission dated date and subsequent correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst tax exemption on date donor established exempt trust and non-exempt trust for the benefit of donor and donor 2’s children and their issue under the terms of exempt trust each child receives a separate share income from the share is payable to or for the benefit of the child for life and upon the child’s death the share passes as the child appoints pursuant to a limited_power_of_appointment in default of appointment the share passes to the child’s issue under the terms of non-exempt trust each child also receives a separate share income from the share is payable to or for the benefit of the child with the share passing outright to the child at age x in the event of the child’s death prior to age x the share passes as the child appoints pursuant to a general_power_of_appointment in default of appointment the share passes to the child’s estate in an amount sufficient to pay the transfer_taxes thereon with the remainder passing to the child’s issue plr-113673-09 on date donor and donor funded the trusts each transferring an amount approximating his or her available gst_exemption to exempt trust and a smaller amount to non-exempt trust on timely filed form sec_709 prepared by accountant each donor erroneously allocated gst_exemption to the transfer to non-exempt trust no gst_exemption was allocated to the transfer to exempt trust in the interim there have been no generation skipping transfers from exempt trust no inconsistent allocations of gst_exemption and both donor and donor have sufficient gst_exemption available to allocate to the date transfers to exempt trust sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2613 defines a skip_person in part as a natural_person assigned to a generation which is two or more generations below the generation assignment of the transferor sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum estate_tax rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as effective in the year at issue provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides in part that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is being made the amount of gst_exemption allocated to it and if the allocation is late or plr-113673-09 if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation with respect to a timely allocation an allocation of gst_exemption becomes irrevocable after the due_date of the return except as provided in sec_26_2642-3 relating to charitable_lead_annuity trusts an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust an allocation is also void if the allocation is made with respect to a_trust that has no gst potential with respect to the transferor making the allocation at the time of the allocation for this purpose a_trust has gst potential even if the possibility of a gst is so remote as to be negligible sec_2652 provides that in the case of property subject_to the estate_tax the decedent is the transferor for gst purposes sec_2041 includes in the gross_estate property over which the decedent has at the time of his death a general_power_of_appointment created after date sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for gift_tax purposes and such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-113673-09 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301_9100-3 through iii that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief initially we note that at the time of the allocation of gst_exemption to non-exempt trust the trust had no gst potential with respect to either donor or donor as noted above income from a child’s share is payable to or for the benefit of the child with the share passing outright to the child at age x a child is not a skip_person with regard to the child’s parent sec_2613 thus payments from non-exempt trust during a child’s lifetime are not generation skipping transfers with respect to donor and donor on the other hand in the event the child does not attain age x payments made after a child’s death are subject_to the child’s general_power_of_appointment causing the share to be includible in the child’s gross_estate sec_2041 one effect of this inclusion is to make the child as opposed to donor or donor the transferor of those payments for gst purposes sec_2652 accordingly donor and donor 2’s allocation of gst_exemption to non-exempt trust is void sec_26_2632-1 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted in which to allocate donor 1’s and donor 2’s gst_exemption to their respective date transfers to exempt trust the allocations will be effective as of the date of the transfers to exempt trust the allocations should be made on amended form sec_709 for the year including date and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each form_709 two copies of this letter are enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-113673-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ curt g wilson associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
